DETAILED ACTION
Acknowledgements
Claims 21-40 are pending.
Claims 21-40 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 21-23, 28-30 and 35-37 are amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments are moot in light of the new ground rejection.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,055,709. Although the claims at issue are not identical, they are not patentably distinct from each other.  
Claims 1 and 5 of U.S. Patent No. 11,055,709 recite:
obtaining a secret key, by the client node, according to a threshold secret sharing scheme, wherein the threshold secret sharing scheme is stored in a local data storage of the client node, and wherein the threshold secret sharing scheme comprises a threshold number of other client nodes for recovering the secret key;
storing, by the client node, the secret key in the local data storage of the client node;
computing, by the client node, a first commitment value of a pre-transaction account balance of the client node using a cryptographic commitment scheme;
computing, by the client node, a second commitment value of a transaction amount of the blockchain transaction using the cryptographic commitment scheme;
computing, by the client node, a third commitment value of a post-transaction account balance of the client node based on the first commitment value and the second commitment value; 
generating, by the client node, a first encrypted transaction information by encrypting the pre-transaction account balance using the secret key;
generating, by the client node, a second encrypted transaction information by encrypting the transaction amount of the blockchain transaction using the secret key; 
generating, by the client node, a content of the blockchain transaction based on the first commitment value, the second commitment value, the third commitment value, the first encrypted transaction information, the second encrypted transaction information, and one or more zero-knowledge proofs of the pre-transaction account balance and the transaction amount of the blockchain transaction; 
transmitting, by the client node and to a consensus node on the blockchain network, the content of the blockchain transaction;
retrieving, by the client node and from the consensus node on the blockchain network, the first encrypted transaction information and the second encrypted transaction information; 
determining, by the client node, that the secret key is no longer present in the local data storage of the client node;
determining, by the client node, that the client node does not have access to the secret key in response to determining that the secret key is not found in the local data storage of the client node;
in response to determining that the client node does not have access to the secret key, communicating, by the client node, with at least the threshold number of other client nodes over the non-blockchain network; 
obtaining, by the client node, at least a threshold number of parts of the secret key from at least the threshold number of other client nodes over the non-blockchain network;
recovering, by the client node, the secret key using at least the threshold number of parts of the secret key according to the threshold secret sharing scheme; and
decrypting, by the client node the first encrypted transaction information and the second encrypted transaction information using the recovered secret key.
Claims 1 and 5 of U.S. Patent No. 11,055,709 differs since they further recite additional claim limitations including computing, by the client node, a first commitment value of a pre-transaction account balance of the client node using a cryptographic commitment scheme; computing, by the client node, a second commitment value of a transaction amount of the blockchain transaction using the cryptographic commitment scheme; computing, by the client node, a third commitment value of a post-transaction account balance of the client node based on the first commitment value and the second commitment value; generating, by the client node, a first encrypted transaction information by encrypting the pre-transaction account balance using the secret key; generating, by the client node, a second encrypted transaction information by encrypting the transaction amount of the blockchain transaction using the secret key; generating, by the client node, a content of the blockchain transaction based on the first commitment value, the second commitment value, the third commitment value, the first encrypted transaction information, the second encrypted transaction information, and one or more zero-knowledge proofs of the pre-transaction account balance and the transaction amount of the blockchain transaction;  determining, by the client node, that the client node does not have access to the secret key in response to determining that the secret key is not found in the local data storage of the client node; in response to determining that the client node does not have access to the secret key, communicating, by the client node, with at least the threshold number of other client nodes over the non-blockchain network;  obtaining, by the client node, at least a threshold number of parts of the secret key from at least the threshold number of other client nodes over the non-blockchain network.  However, it would have been obvious to a person of ordinary skill in the art to modify claims 1 and 5 of U./S. Patent No. 11,055,709 by removing the limitations directed to calculating commitment values, generating encrypted content based on the calculated commitment values, and obtaining threshold number of secret shares to recover the original secret key in the claims of the present application since the claims of the present application and the claim recited in U.S. Patent No. 11,055,709 actually perform a similar function.  It is well settled that In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20180367298A1 (“Wright et al.”) in view of US Application Publication US20160358165A1 (“Maxwell”), and in further view of “An Investigation into Confidential Transactions” (“Gibson”).

Regarding claims 21, 28 and 35, Wright et al. teaches:
A computer-implemented method of a client node participating in a blockchain transaction, wherein the client node is connected to a plurality of other client nodes on a non-blockchain network, wherein the client node is connected to a plurality of consensus nodes on a blockchain network, and wherein the method comprises: (Fig. 1)
obtaining, by the client node, a secret key according to a threshold secret sharing scheme, wherein the threshold secret sharing scheme is stored in a local data storage of the client node, and wherein the threshold secret sharing scheme comprises a threshold number of other client nodes for recovering the secret key; (¶¶0075-0076, 0094-0128)
storing, by the client node, the secret key in the local data storage of the client node; (claim 18)
determining, by the client node, that the secret key is no longer present in the local data storage of the client node; (¶0091)
recovering, by the client node, the secret key from at least the threshold number of other client nodes according to the threshold secret sharing scheme; (¶¶0075-0076, 0119-0128)
Wright et al. does not teach the following:
generating, by the client node, encrypted transaction information by encrypting data of the blockchain transaction using the secret key, wherein the encrypted transaction information comprises a transaction amount and a random number that are corresponding to a commitment value stored on the client node; 
transmitting, by the client node and to a consensus node on the blockchain network, the encrypted transaction information; 
retrieving, by the client node and from the consensus node on the blockchain network, the encrypted transaction information;
decrypting, by the client node, the encrypted transaction information using recovered secret key to obtain the transaction amount and the random number; 
verifying, by the client node, the transaction amount based on the random number and the commitment value stored on the client node.
However, Maxwell teaches:
generating, by the client node, encrypted transaction information by encrypting data of the blockchain transaction using the secret key; (Abs, claim 1)
transmitting, by the client node and to a consensus node on the blockchain network, the encrypted transaction information; (claim 1)
retrieving, by the client node and from the consensus node on the blockchain network, the encrypted transaction information; (¶0007)
decrypting, by the client node, the encrypted transaction information using recovered secret key to obtain the transaction amount and the random number;  (¶0007)
verifying, by the client node, the transaction amount based on the commitment value stored on the client node. (Fig. 4 item 430; ¶0012, ¶0019, ¶0022, ¶0029; claim 12)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the Secure Multiparty Loss Resistant Storage and Transfer of Cryptographic Keys for Blockchain Based Systems in Conjunction with a Wallet Management System of Wright et al. by encrypting transaction data that stores on blockchain in accordance with the teaching of Maxwell.  This modification allows Wright et al.’s users to store transaction on blockchain while maintain their data privacy (Maxwell, ¶¶0014-0016)

Wright et al. and Maxwell do not disclose explicitly:
wherein the encrypted transaction information comprises a transaction amount and a random number that are corresponding to a commitment value stored on the client node; 
However, Gibson discloses:
wherein the encrypted transaction information comprises a transaction amount and a random number that are corresponding to a commitment value stored on the client node; (Gibson, pages 2-3 Section 2 “How to make the amounts in a transaction private”)
Gibson additional discloses:
verifying, by the client node, the transaction amount based on the random number and the commitment value stored on the client node. (Gibson, page 16 ln 14-15, the para prior section 4)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Wright et al. and Maxwell by utilizing random number in computing commitment value in accordance with the teaching of Gibson.  This modification strengthen data privacy and security. (Gibson, page 3).

With respect to claims 22, 29 and 36, Wright et al. in view of Maxwell, and in further view of Gibson discloses all the limitations as described above. Maxwell further discloses:
computing, by the client node, a first commitment value of a pre-transaction account balance of the client node using a cryptographic commitment scheme; (¶¶0005, 0026)
computing, by the client node, a second commitment value of the transaction amount of the blockchain transaction using the cryptographic commitment scheme, wherein the second commitment value is the commitment value stored on the client node; (¶¶0005, 0017, 0026)
sending, by the client node, the first commitment value, the second commitment value to the consensus node on the blockchain network. (¶0029)
Gibson discloses:
computing, by the client node, a third commitment value of a post-transaction account balance of the client node based on the first commitment value and the second commitment value; and (page 7 ln 9 and 13)
Gibson additional discloses:
sending, by the client node, the first commitment value, the second commitment value, and the third commitment value to the consensus node on the blockchain network. (page 7 ln 22-23)

With respect to claims 23, 30 and 37, Wright et al. in view of Maxwell and in further view of Gibson discloses all the limitations as described above. Gibson further discloses:
computing, by the client node, the first commitment value of the pre-transaction account balance of the client node using the cryptographic commitment scheme comprises:
computing, by the client node, the first commitment value based on the pre-transaction account balance and a first random number using the cryptographic commitment scheme comprises; and (page 7 ln 5-12)
computing, by the client node, the second commitment value of the transaction amount of the blockchain transaction using the cryptographic commitment scheme comprises:
computing, by the client node, the second commitment value based on the transaction amount and a second random number using the cryptographic commitment scheme, wherein the second random number is the random number corresponding to the commitment value stored on the client node. (page 7 ln 5-15)

With respect to claims 24, 31 and 38, Wright et al. in view of Maxwell and in further view of Gibson discloses all the limitations as described above. Maxwell further discloses:
generating, by the client node, first encrypted transaction data by encrypting the pre-transaction account balance using the secret key; (claim 1)
generating, by the client node, second encrypted transaction data by encrypting the transaction amount using the secret key; and (claim 1)
generating, by the client node, the encrypted transaction information comprising the first encrypted transaction data and the second encrypted transaction data. (claim 1)

With respect to claims 25, 32 and 39, Wright et al. in view of Maxwell and in further view of Gibson discloses all the limitations as described above. Maxwell further discloses:
generating, by the client node, the first encrypted transaction data by encrypting the pre-transaction account balance using the secret key comprises:
generating, by the client node, the first encrypted transaction data by encrypting the pre-transaction account balance and the first random number using the secret key; and (claim 1)
generating, by the client node, the second encrypted transaction data by encrypting the transaction amount using the secret key comprises:
generating, by the client node, the second encrypted transaction data by encrypting the transaction amount and the second random number using the secret key. (claim 1)

With respect to claims 26, 33 and 40, Wright et al. in view of Maxwell, and in further view of Gibson discloses all the limitations as described above. Maxwell further discloses:
sending, by the client node, one or more zero-knowledge proofs of the pre-transaction account balance and the transaction amount to the consensus node. (claim 2)

With respect to claims 27 and 34, Wright et al. in view of Maxwell, and in further view of Gibson discloses all the limitations as described above. Maxwell further discloses:
wherein the one or more zero-knowledge proofs of the pre-transaction account balance and the transaction amount comprise one or more zero-knowledge range proofs that values of the pre-transaction account balance and the transaction amount are within respective ranges. (claim 2)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685